NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY L. RODRIGUES,                           No. 17-15549

                Plaintiff-Appellant,            D.C. No. 3:14-cv-08141-DGC

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director, State of
Arizona Dept. of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Anthony L. Rodrigues, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his action alleging claims under Title II of the

Americans with Disabilities Act (“ADA”) and 42 U.S.C. § 1983. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)); Toguchi

v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) (summary judgment). We affirm.

      The district court properly dismissed Rodrigues’s ADA claim because

Rodrigues failed to allege facts sufficient to show that defendants denied him a

reasonable accommodation because of his alleged disability. See Simmons v.

Navajo County, Ariz., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (setting forth

elements of ADA claim in prison context and concluding that “even assuming that

transfer to some other prison facility might have been a reasonable

accommodation, there is no evidence . . . that such denial was because of or

motivated by [pretrial detainee’s disability]”).

      The district court properly granted summary judgment for defendants Ryan,

Diaz, and Rider because Rodrigues failed to raise a genuine dispute of material fact

as to whether defendants knew of and disregarded an excessive risk to Rodrigues’s

health. See Toguchi, 391 F.3d at 1057 (a prison official is deliberately indifferent

only if he or she knows of and disregards an excessive risk to inmate health); see

also Helling v. McKinney, 509 U.S. 25, 35 (1993) (recognizing Eighth Amendment

claim for deliberate indifference based on exposure to levels of environmental

tobacco smoke).

      Rodrigues forfeited his opportunity to appeal the denial of his motions for

appointment of counsel, experts, and to supplement his complaint because


                                           2                                   17-15549
Rodrigues did not file any objections to the magistrate judge’s orders on these

motions. See Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (“[A]

party who fails to file timely objections to a magistrate judge’s nondispositive

order with the district judge to whom the case is assigned forfeits its right to

appellate review of that order.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                       17-15549